FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2013 Commission File No. 000-32981 QWICK MEDIA INC. (Translation of registrant's name into English) 3162 Thunderbird Crescent, Burnaby, BCV5A 3G1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] NOTE:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. SUBMITTED HEREWITH Exhibits 99.1Interim Financial Statements as at March 31, 2013 99.2Management's Discussion and Analysis for the three months ended March 31, 2013 99.3Form 52-109FV1 - Chief Executive Officer Certification 99.4Form 52-109FV1- Chief Financial Officer Certification 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QWICK MEDIA INC. /s/ Ross Tocher Ross Tocher President & Chief Executive Officer Date:May 30, 2013 3
